Citation Nr: 0001769	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  99-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from June 1997 to May 1998.  
She was medically separated from service because of a right 
knee disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse vocational rehabilitation 
(Chapter 31) decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

Before the Board had promulgated a decision in this case, the 
veteran submitted a statement dated in December 1999 in which 
she withdrew her appeal.


CONCLUSION OF LAW

The veteran having withdrawn her appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1998, the Vocational Rehabilitation section of the 
RO notified the veteran of their formal determination that 
although she had a 10 percent VA disability evaluation (for a 
postoperative right knee injury) which resulted in some 
degree of employment handicap, she did not have the 
"serious" employment handicap necessary to be qualified for 
a program of VA vocational rehabilitation in accord with 
governing law and regulations.  The veteran filed a notice of 
disagreement the same month and, following the issuance of a 
statement of the case, her substantive appeal was received in 
January 1999. 

However, in December 1999, the veteran submitted a statement 
in which she wrote that "...I would like to withdraw my 
appeal on your decision of my vocational benefits which were 
denied."  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c). 

When a veteran withdrawals her appeal, the withdrawal 
effectively creates a situation where there is a failure to 
allege any error of fact or law.  Without such an allegation, 
the Board does not have jurisdiction to review an appeal.  
The veteran withdrew her appeal in December 1999.  The 
language used by the veteran was explicit and unequivocal.  
Accordingly, the Board concludes that a dismissal is the only 
appropriate action in the instant case.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.204.


ORDER

The appeal for VA vocational rehabilitation benefits under 
Chapter 31 is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

